--------------------------------------------------------------------------------

Exhibit 10.1
 
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.





   
Written Agreement by and between
   
Docket No. 10-187-WA/RB-HC
FIRST SECURITY GROUP, INC.
 
Chattanooga, Tennessee
     
and
     
FEDERAL RESERVE BANK OF ATLANTA
 
Atlanta, Georgia
         





WHEREAS, First Security Group, Inc., Chattanooga, Tennessee ("FSG"), a
registered bank holding company, owns and controls FSGBank, National
Association, Chattanooga, Tennessee (the "Bank"), a national bank;


WHEREAS, it is the common goal of FSG and the Federal Reserve Bank of Atlanta
(the "Reserve Bank") to maintain the financial soundness of FSG so that FSG may
serve as a source of strength to the Bank;


WHEREAS, FSG and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the "Agreement"); and


WHEREAS, on August 31, 2010, the board of directors of FSG, at a duly
constituted meeting, adopted a resolution authorizing and directing Rodger B.
Holley enter into this Agreement on behalf of FSG, and consenting to compliance
with each and every provision of this Agreement by FSG and its
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the "FDI Act") (12 U.S.C. §§ 1813(u)
and 1818(b)(3)).

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, FSG and the Reserve Bank agree as follows:


Source of Strength


1.              The board of directors of FSG shall take appropriate steps to
fully utilize FSG's financial and managerial resources, pursuant to section
225.4 (a) of Regulation Y of the Board of Governors of the Federal Reserve
System (the "Board of Governors") (12 C.F.R. § 225.4(a)), to serve as a source
of strength to the Bank including, but not limited to, taking steps to ensure
that the Bank complies with the Consent Order entered into with the Office of
the Comptroller of the Currency (the "OCC") on April 28, 2010, particularly in
the services provided by FSG in areas of credit risk management and credit
administration, and any other supervisory action taken by the OCC.


Dividends and Payments


2.             (a)            FSG shall not declare or pay any dividends without
the prior written approval of the Reserve Bank and the Director of the Division
of Banking Supervision and Regulation of the Board of Governors.


(b)            FSG shall not directly or indirectly take dividends or any other
form of payment representing a reduction in capital from the Bank without the
prior written approval of the Reserve Bank.


(c)            All requests for prior approval shall be received by the Reserve
Bank at least 30 days prior to the proposed dividend declaration date, or other
proposed payments. All requests shall contain, at a minimum, current and
projected information on FSG's capital, earnings, and cash flow; the Bank's
capital, asset quality, earnings, and allowance for loan and lease losses; and
identification of the sources of funds for the proposed payment. For requests to
declare or pay dividends, FSG must also demonstrate that the requested
declaration or payment of dividends is consistent with the Board of Governors'
Policy Statement on the Payment of Cash Dividends by State Member Banks and Bank
Holding Companies, dated November 14, 1985 (Federal Reserve Regulatory Service,
4-877 at page 4-323).

 
 

--------------------------------------------------------------------------------

 

Debt and Stock Redemption


3.             (a)            FSG shall not, directly or indirectly, incur,
increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.


(b)            FSG shall not, directly or indirectly, purchase or redeem any
shares of its stock without the prior written approval of the Reserve Bank.


Capital Plan


4.              Within 60 days of this Agreement, FSG shall submit to the
Reserve Bank an acceptable written plan to maintain sufficient capital at FSG on
a consolidated basis. The plan shall, at a minimum, address, consider, and
include:


(a)            The consolidated organization's and the Bank's current and future
capital requirements, including compliance with the Capital Adequacy Guidelines
for Bank Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure,
Appendices A and D of Regulation Y of the Board of Governors (12 C.F.R. Part
225, App. A and D) and the applicable capital adequacy guidelines for the Bank
issued by the OCC;

 
 

--------------------------------------------------------------------------------

 

(b)            the adequacy of the capital of the Bank, taking into account the
volume of classified credits, concentrations of credit, allowance for loan and
lease losses, current and projected asset growth, and projected retained
earnings;


(c)            the source and timing of additional funds necessary to fulfill
the consolidated organization's and the Bank's future capital requirements;


(d)            supervisory requests for additional capital at the Bank or the
requirements of any supervisory action imposed on the Bank by the OCC; and


(e)            the requirements of section 225.4(a) of Regulation Y of the Board
of Governors that FSG serve as a source of strength to the Bank.


5.            FSG shall notify the Reserve Bank, in writing, no more than 30
days after the end of any quarter in which FSG's capital ratios fall below the
approved plan's minimum ratios. Together with the notification, FSG shall submit
an acceptable written plan that details the steps that FSG will take to increase
its capital ratios to or above the approved plan's minimums.


Compliance with Laws and Regulations


6.             (a)            In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
that the officer would assume a different senior executive officer position, FSG
shall comply with the notice provisions of section 32 of the FDI Act (12 U.S.C.
§ 1831i) and Subpart H of Regulation Y of the Board of Governors (12 C.F.R.
§§225.71 et seq.).


(b)            FSG shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation's regulations (12 C.F.R.
Part 359).

 
 

--------------------------------------------------------------------------------

 

Progress Reports


7.              Within 30 days after the end of each calendar quarter following
the date of this Agreement, the board of directors shall submit to the Reserve
Bank written progress reports detailing the form and manner of all actions taken
to secure compliance with the provisions of this Agreement and the results
thereof, and a parent company only balance sheet, income statement, and, as
applicable, report of changes in stockholders' equity.


Approval and Implementation of Plans


8.             (a)            FSG shall submit written plans that are acceptable
to the Reserve Bank within the applicable time periods set forth in paragraphs
4, and 5 of this Agreement.


(b)            Within 10 days of approval by the Reserve Bank, FSG shall adopt
the approved plans. Upon adoption, FSG shall promptly implement the approved
plans, and thereafter fully comply with them.


(c)            During the term of this Agreement, the approved plans shall not
be amended or rescinded without the prior written approval of the Reserve Bank.


Communications


9.              All communications regarding this Agreement shall be sent to:


Mr. Robert Hawkins
Assistant Vice President
Federal Reserve Bank of Atlanta
1000 Peachtree Street, N.E.
Atlanta, Georgia 30309-4470


(b)            Mr. Rodger B. Holley
President and Chief Executive Officer
First Security Group, Inc.
531 Broad Street
Chattanooga, Tennessee 37402

 
 

--------------------------------------------------------------------------------

 

Miscellaneous


10.            Notwithstanding any provision of this Agreement, the Reserve Bank
may, in its sole discretion, grant written extensions of time to FSG to comply
with any provision of this Agreement.


11.            The provisions of this Agreement shall be binding upon FSG and
its institution-affiliated parties, in their capacities as such, and their
successors and assigns.


12.            Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank.


13.            The provisions of this Agreement shall not bar, estop, or
otherwise prevent the Board of Governors, the Reserve Bank, or any other federal
or state agency from taking any other action affecting FSG, the Bank, any
nonbank subsidiary of FSG, or any of their current or former
institution-affiliated parties and their successors and assigns.


14.            Pursuant to section 50 of the FDI Act (12 U.S.C. § 183 laa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 7 day of September, 2010.




FIR ST SECURITY GROUP, INC.
 
FEDERAL RESERVE BANK
       
OF ATLANTA
             
By:
  /s/ Rodger B. Holley  
By:
  /s/ Robert Hawkins    
  Rodger B. Holley
   
  Robert Hawkins
   
  President and Chief Executive Officer
   
  Assistant Vice President
 

 
 
6

--------------------------------------------------------------------------------